—Order unanimously affirmed without costs. Memorandum: The record establishes that plaintiff has sufficient assets and income with which to pay her counsel fees. Thus, Supreme Court did not abuse its discretion in denying her application for counsel fees (see, Matter of Lawrence v Lawrence, 187 AD2d 995; Sementilli v Sementilli, 102 AD2d 78, 91; cf., McCarthy v McCarthy, 172 AD2d 1040). (Appeal from Order of Supreme Court, Monroe County, Sirkin, J.—Counsel Fees.) Present—Denman, P. J., Pine, Do-err, Balio and Fallon, JJ.